David Newbern, Judge, concurring. Contrary to the majority opinion, I believe the sole question is whether there was substantial evidence in the record to support the commission’s factual conclusion that the contract was entered in Arkansas. This decision does not involve the need for a liberal interpretation of the Act, and thus I find the discussion of International Paper Company v. Tidwell, 250 Ark. 623, 466 S.W. 2d 488 (1971), unnecessary if not misleading. In addition, I disagree with the statement that the appellee was “interviewed” in Louisiana. This is a factual conclusion that appellants would have us reach. I find substantial evidence that the job was being held for the appellee by Midwest, and thus I concur in the result.